Citation Nr: 1140300	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis, claimed as hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, the Veteran testified via video before a Veterans Law Judge.  A written transcript of the hearing has been added to the claims file.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for hepatitis C, and the Veteran was so informed the same month; he did not perfect an appeal of this decision.  
	
2.  Evidence received since the May 2003 rating decision is new and material regarding the issue of service connection for hepatitis, as it contains credible evidence not previously considered of possible onset of hepatitis during military service.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision which denied service connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a claim of service connection for hepatitis.  In a May 2003 rating decision, with notification sent to him the same month, service connection for hepatitis C was denied.  As he did not file a timely substantive appeal to perfect his appeal, the May 2003 rating decision ultimately became final.  38 U.S.C.A. § 7105 (West 2002).  

During the course of this appeal, it appears the agency of original jurisdiction considered the Veteran's service connection claim on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for hepatitis was denied by VA in May 2003, the RO concluded that although the Veteran had a current post-service diagnosis of hepatitis C, his hepatitis C was not shown to have been incurred during service, nor may it have presumed to have been incurred therein.  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the May 2003 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran has submitted additional private medical treatment records, including April and October 2007 statements from B.R.B., M.D., a private physician who has treated the Veteran for hepatitis C.  In these statements, Dr. B. noted that the Veteran had medical treatment during military service following a motor vehicle accident, and such treatment could have resulted in a hepatitis C infection.  As this physician's assertions are not inherently false, untrue, or incredible, they are presumed to be credible.  Id.  Additionally, the Board notes that because Dr. B. is a medical doctor, he is competent to testify on the topic of infectious diseases such as hepatitis C.  

These allegations of a possible hepatitis C infection during the Veteran's military service are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as no such allegations by a party other than the Veteran were of record at the time of the 2003 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting possible onset or infection of hepatitis during service.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for diabetes.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for hepatitis C, and his application to reopen must thus be granted.  His claim of service connection for hepatitis C is thus reopened, and will be considered on the merits.  





ORDER

Due to the submission of new and material evidence, the application to reopen the claim of service connection for hepatitis C is granted.  


REMAND

The Veteran's application to reopen his claim of service connection for hepatitis C having been granted, it may now be considered on the merits.  According to a copy of a December 2002 Social Security Administration (SSA) decision submitted by the Veteran, he has been awarded Social Security Disability benefits.  Review of the record indicates that the medical records associated with this SSA benefits claim have not been associated with the record.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim of service connection for hepatitis in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


